Citation Nr: 1218889	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected traumatic aphakia of the right eye, corneal sclera laceration.

2.  Entitlement to an initial evaluation in excess of 10 percent for angle recession glaucoma, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1981 to March 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office St. Petersburg, Florida (the RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

When the case was previously before the Board in January 2011, it was remanded to the RO or the Appeals Management Center (AMC) for development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran changed his accredited service representative to Disabled American Veterans (DAV) in February 2012.  

In March 2012, the Veteran's former representative submitted an informal hearing presentation to the Board in which it was indicated that the Veteran waived initial RO/AMC review of evidence submitted subsequent to the January 2012 supplemental statement of the case (SSOC).  As this organization was no longer representing the Veteran, this waiver was not valid.  Furthermore, the Veteran did not have the benefit of having his appointed, accredited service representative offer argument before the Board prior to the Board's decision.

Consequently, the file was thereafter forwarded to DAV for preparation of argument before the Board.  In a May 2012 post-remand brief, DAV offered argument and waived initial RO/AMC review of evidence submitted subsequent to the January 2012 SSOC.

Additionally, the issue of entitlement to an increased initial rating for angle recession glaucoma, right eye, currently rated as 10 percent disabling, is addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran's traumatic aphakia of the right eye, corneal sclera laceration is manifested by legal blindness in the right eye with visual acuity of bare 20/400 for near and distance vision; he has visual acuity of 20/20 in the left eye with no visual field defect for the left eye.  

CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess of 30 percent for the Veteran's service-connected traumatic aphakia of the right eye, corneal sclera laceration have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.75, 4.76, 4.76a, 4.79, 4.83a, 4.84a, Diagnostic Codes 6027, 6028, 6029, 6069, 6080 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher initial rating for traumatic aphakia of the right eye, corneal sclera laceration.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA with respect to a claim for increased rating for this disability by a letter mailed in August 2007.  The claim was denied in a November 2007 rating decision when the Veteran failed to report for a scheduled examination.  Thereafter, the Veteran filed a claim for service connection for other disabilities, including glaucoma, which the RO treated as a claim for increased rating for the service-connected right eye aphakia.  A January 2008 letter from the RO did not specifically address the claim for increased rating but did inform the Veteran as to the disability-rating and effective-date elements of a service-connection claim.  An additional letter complying with VA's the duty to assist was sent in February 2011 following the Board's remand.  To the extent that the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claims based upon all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records identified by the Veteran.  Remand directives that the Veteran identify additional treatment records and provide proper authorization for information release yielded no response.  In addition, the Veteran was afforded appropriate VA examinations addressing the severity of his service-connected traumatic aphakia of the right eye, corneal sclera laceration.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports, specifically the 2011 report, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The examiner in 2011 reviewed the claims folder.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55  (1994).  However, staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran has been service connected for a right eye aphakia since 1986 and was assigned an initial 30 percent disability rating at that time.  In January 2008, the Veteran filed the instant increased rating claim.  In a June 2008 rating decision, the RO denied the claim and continued the 30 percent disability rating, and this appeal ensued. 

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, the claim for an increased rating for the service-connected left eye disability was received in January 2008.  Therefore, the rating criteria revised effective December 10, 2008, are not applicable herein. 

The record reflects that the Veteran's service-connected traumatic aphakia of the right eye, corneal sclera laceration has been assigned a 30 percent rating, pursuant to Diagnostic Code (DC) 6029, and effective from March 26, 1986.  Under DC 6029, a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 [6/21].  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008). 

Under DC 6027, preoperative traumatic cataracts were rated on impairment of vision, and postoperative traumatic cataracts were rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a, DC 6027 (2008).  Under DC 6028, cataracts, senile and others, are to be rated based upon impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, DC 6028 (2008). 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008). 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 (2008). 

A 50 percent disability rating is warranted for: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye. 38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076 (2008).

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye. 38 C.F.R. 4.84, Diagnostic Codes 6072, 6075 (2008).

A 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, Diagnostic Code 6071 (2008).

Under the provisions of DC 6070, a 30 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/40.  38 C.F.R. § 4.84a, DC 6070 (2008).  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6066 (2008). 

Turning to impairment of field vision, the Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost, and this is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The normal total is 500 degrees.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79. 

Service-connection is not in effect for a left eye disability, and there is no evidence to show that the Veteran is blind in the left eye.  Rather, corrected visual acuity was measured as 20/20 for distance and near vision in the left eye during the February 2011 VA ophthalmologic examination.  Therefore, the Veteran's left eye vision is considered normal (20/40 or better) when evaluating the right eye for compensation purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. App. 248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 (1999).

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was involved in a motor vehicle accident in 1984.  He incurred laceration and perforation of the right cornea and globe requiring a lensectomy and prophylactic sclera buckle.  In 1985, he underwent uncomplicated penetrating keratoplasty prior to service separation.  

SSA records show that the Veteran was found not disabled as reflected in an October 2008 notice of dismissal on the basis that his disabilities, including vision loss and back disorder, were not sufficiently severe to keep him from working.  

The Veteran was afforded VA examinations in May 2008 and February 2011.  A report of the May 2008 examination reflects that the examiner interviewed and examined the Veteran but did not review the claims folder.  The Veteran reported a history of surgery on the right eye in Germany in 1984 to repair a ruptured globe.  He also reported corneal transplant of the right eye in 1985.  The Veteran complained of pain, burning or stinging, and watering of the right eye and pain in the left eye.  Visual symptoms of the right eye were glare and blurring.  There were no periods of incapacitation due to eye disease nor was there a history of congestive or inflammatory glaucoma.  

Examination in May 2008 revealed no keratoconus or contact lenses were required.  Adequate correction was possible by other means.  Central visual acuity (CVA) was right eye uncorrected, counting fingers at 3 feet, corrected near and far vision 20/400.  The left eye had corrected vision to 20/20, both near and far.  There were no more than 4 diopters of spherical correction between the eyes.  Visual acuity was noted as not worse than 5/200.  An eye had not been removed.  There was abnormal accommodation of the right eye with aphakia.  There was visual field defect with no homonymous hemiangiopsia and no scotoma in either eye.  Eye pressure was right, 21, left, 18.  There was no nystagmus nor was there eyelid, eyelash or eyebrow abnormality.  There was no ptosis, lagophthalmos, symblepharon, or diplopia.  There was right exotropia strabismus.  Lacrimal ducts were normal bilaterally.  The right eye lense had been removed and not replaced.  The residuals of right eye injury included scarred graft and aphakia.  Optic nerve testing was abnormal with 0.7 right eye and 0.4 left eye.  Media was difficult view right eye, clear left eye.  Periphery showed good buckle height, right, small atrophic hole inferiorly with small cuff of fluid left eye.  Slit lamp was abnormal.  The cornea showed scarred decompensating graft, right, clear left.  Anterior chamber was hazy view, right eye.  Iris of the right eye showed surgical/traumatic loss, flat left eye.  Goldman visual field (GFV) test showed constricted field for the right eye with full field for the left eye.  

The examiner noted that the Veteran was employed part time as a custodian for the past year but had lost no time due to his service-connected right eye aphakia.  The diagnosis was traumatic globe injury, right eye, scarred corneal transplant, flat retina, aphakic glaucoma.  There were no significant general occupational effects.  There were effects on usual daily activities including moderate effects on recreation, travel and driving.  Also noted was atrophic retinal hole left eye, veteran asymptomatic, with no effect on occupational or daily activities.  

The Veteran was afforded an additional VA examination in February 2011.  The examiner interviewed and examined the Veteran, and reviewed the claims folder.  After reciting the history of the injury, the examiner noted that the Veteran reported that it had become progressively worse.  There were no current treatments.  It was noted that the Veteran had right eye angle recession glaucoma due to trauma which did require continuous eye drops.  He noted left eye glaucoma due to large optic nerve unrelated to the right eye trauma.  The Veteran complained of intermittent ache, burning or stinging, and dryness of the right eye and burning or stinging and dryness in the left eye.  Visual symptoms of the right eye were glare and legal blindness, and glare in the left eye.  There were no periods of incapacitation due to eye disease nor was there a history of neoplasm.  

Examination revealed no corneal disorder that resulted in severe irregular astigmatism that can be improved more by contact lenses that eyeglass lenses.  Central visual acuity (CVA) was right eye uncorrected, bare 20/400, near and distance vision, corrected near and distance vision bare 20/400.  The left eye had uncorrected vision 20/30 distance, 20/40 near, corrected vision to 20/20, both near and far.  There were no more than 3 diopters of spherical correction between the eyes.  Fundoscopic examination showed no diplopia but was abnormal with right optic nerve 0.7/0.7, vessel, macula and media hazy view and periphery hazy view, sclera buckle intact.  Slit lamp was abnormal with right aphakia and healed laceration right lower lid, hazy cornea, micro cystic edema in graft and periphery with staining, traumatic iris pupil and no implant.  On the left there was melanosis of the sclera and conjunctiva, flat iris and early nuclear sclerosis of the lens.  

Eye pressure (IOP) was right 37, left 14.  There was no nystagmus nor was there eyelid, eyelash or eyebrow abnormality.  There was no ptosis, lagophthalmos or symblepharon.  

The examiner noted that the Veteran was employed full time as a maintenance man for the past 2 to 5 years and had lost less than a week of work time due to his service-connected right eye aphakia, for eye appointments.  The diagnosis was aphakia, right eye, no significant general occupational or daily activity effects.  Cataracts were not caused by the aphakia.  Also diagnosed was angle recession glaucoma, right eye, no significant occupational effects but moderately effecting chores, shopping and driving.  Bilateral refractive error and presbyopia were not related to the aphakia.  The left eye glaucoma suspect was not related to the right eye aphakia.  GVF was performed on the left eye but not on the right eye due to poor right eye vision, hazy corneal graft and legal blindness.  

VA treatment records dated through July 2011 include a September 2007 eye follow-up examination report with multiple eye findings including traumatic right eye glaucoma, stable on medication, and traumatic aphakia, right eye.  Visual field dated in November 2006 reportedly showed stable defect in the right visual field and full visual field in the left eye.  Visual acuity was 20/400 right eye near and distant vision, left eye corrected to 20/20 both near and distant vision.  In February 2008, he reported stable near and distant vision.  He reported ongoing but stable light migraines, and noted that he did not get glasses with tint at his last visit because he was not eligible at the time.  Additional entries, including the most recent entry in July 2011, reflect ongoing monitoring and medication of his eye conditions.  IOP was 24 right eye and 15 left eye.  There were no signs of graph rejection, graph was hazy but stable.  Aphakia was still present and the sclera buckle was still intact.  

Based on all the above evidence, the Board finds that a disability rating of 30 percent but no higher is warranted for all periods on appeal. 

As the Veteran's left eye is not service connected, a 30 percent disability rating is the highest rating that could be assigned based on symptoms analogous to blindness in his right eye with light perception only.  See 38 C.F.R. § 4.84a, Table V.  Combined disability ratings for the same eye should not exceed the amount for total loss of vision of that eye unless there is enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.80 (2008).  As there is no evidence of enucleation or serious cosmetic defect associated with the Veteran's right eye aphakia disability, his disability rating cannot exceed the rating that would be assigned for loss of use of use vision of his right eye.  Furthermore, while the Veteran has a significant loss of visual acuity in his right eye, the evidence shows that his disability has not resulted in the anatomical loss of his right eye.  

Accordingly, the Board finds that a disability rating in excess of 30 percent for the Veteran's right eye disability is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability level and symptomatology.  The Veteran's reported visual impairments are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Furthermore, this disability has not resulted in marked interference with employment as evidenced by the Veteran's stable employment with little time off due to the disability and a lack of frequent periods of hospitalization or other similar incapacitation as result of this disability.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. 

Here, the issue of TDIU has not, even arguably, been raised.  The Veteran has reported during examinations that he does not miss any significant amount of work due to his service-connected traumatic aphakia of the right eye, and neither his hearing testimony before the undersigned nor his statements to the VA have indicated that he is alleging TDIU.  The Board will not address the issue of entitlement to a total disability rating based on individual unemployability.


ORDER

An evaluation in excess of 30 percent for service-connected traumatic aphakia of the right eye, corneal sclera laceration, is denied.


REMAND

In the January 2011 remand, the Board ordered that an examination of the right eye was to include a determination of whether a separate diagnosis of glaucoma of the right eye was warranted and, if so, whether such glaucoma was at least as likely as not related to the Veteran's service or service-connected traumatic aphakia of the right eye.  The examiner found that the disability was related to the service-connected traumatic aphakia of the right eye.  In January 2012, the AMC issued a rating decision granting service connection and assigning a 10 percent rating for angle recession glaucoma, right eye.  In February 2012, the Veteran filed a VA form 21-4138 stating he was filing an "OFFICIAL NOTICE OF DISAGREEMENT," and urging that his angle recession glaucoma, right eye warrants a rating higher than 10 percent.  

The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Here, an NOD was filed with regard to the January 2012 rating decision.  To date, no SOC has been issued on the claim for increased initial rating for angle recession glaucoma, right eye, currently rated as 10 percent disabling.  The Board notes that special wording is not required for an NOD, but rather an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  That standard has been met here.

Therefore, as the Board finds that there is an NOD with regard to the claim for increase for angle recession glaucoma, right eye, currently rated as 10 percent disabling, and that neither the AMC or the RO has issued an SOC with regard to such issue, remand for issuance of an SOC is required.  See Manlicon, supra.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The Veteran should be sent an SOC on the issue of an increased initial rating for angle recession glaucoma, right eye, currently rated as 10 percent disabling.  

2.  Only if a timely substantive appeal is received, then the RO shall certify the issue to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


